 

Exhibit 10.1

 

 

Sonus Networks, Inc.

250 Apollo Drive, Chelmsford, MA 01824

 

December 23, 2004,

 

Ellen B. Richstone
67 Bullard Road
Weston, MA 02493

 

Dear Ellen:

 

I am pleased to provide you with the terms and conditions of our offer of
employment to you by Sonus Networks, Inc. (the “Company”).

 

1.             Position.   Your position will be Chief Financial Officer,
reporting to the President and COO.   In addition to all Financial Accounting
and Investor Relations matters, you will also have responsibility at your Start
Date for the Company’s Human Resources and Information Systems organizations. 
As the Company’s organization evolves, the Human Resources/Information Systems
departments may report to someone else, and you may be assigned other Executive
duties and responsibilities as the Company may determine.

 

As a full-time employee of the Company, you will be expected to devote your full
business time and energies to the business and affairs of the Company, however,
you may serve as the member of the Board of Directors of up to two other
companies provided that neither competes with the Company and provided that your
service does not impair your ability to meet your commitments as a Chief
Financial Officer of the Company.

 

2.             Starting Date/Nature of Relationship.  It is expected that your
employment will start on or before January 10, 2005.    No provision of this
letter shall be construed to create an express or implied employment contract
for a specific period of time. Employment at Sonus Networks, Inc. is considered
“at will” and either you or the Company may terminate the employment
relationship at any time and for any reason, subject to the provisions of
paragraph 7 below.

 

3.             Compensation.

 

(a)                                  Your initial salary will be at the rate of
$10,833.34 paid twice monthly, annualized at $260,000.16.   You will be eligible
to participate in the Officer Bonus Program for 2005 with a non-discretionary
target of 60% of annual base salary (your “On Target Bonus”). For the first year
of employment $40,000 of your $156,000 On Target Bonus will be guaranteed and
paid when bonuses for 2005 are paid in the ordinary course.   Specific
objectives will be agreed upon within the first ninety days of your employment.

 

(b)                                 You will be granted an option to purchase
600,000 shares of common stock under the Company’s Incentive Stock Plan, subject
to the terms of the Plan and approval of the Stock Option Committee. The options
shall vest and become exercisable (i) with respect to 25% of the Shares on the
first anniversary of the date that Optionee’s employment with the Company
commences (Start Date) and, (ii) with respect to the remaining 75% of the
Shares, equal increments of 2.0833% of the Shares shall vest monthly thereafter
through the fourth anniversary of the date of employment.

 

--------------------------------------------------------------------------------


 

4.             Employment Eligibility.   In compliance with the Immigration
Reform and Control Act of 1986, you are required to establish your identity and
employment eligibility.    Therefore, on your first day of employment you will
be required to fill out an Employment Verification Form and present documents in
accordance with this form.

 

5.             Benefits.   You will be entitled as an employee of the Company to
receive such benefits as are generally provided its employees in accordance with
Company policy as in effect from time to time. Company benefits include group
health, life and dental insurance, and liberal holidays, vacation and 401K
programs. All employees begin accruing three (3) weeks of vacation upon date of
hire. The Company is committed to providing a healthy work environment for every
employee.  Therefore, we provide a smoke free environment and require all
employees to comply.

 

The Company retains the right to change, add or cease any particular benefit.

 

6.             Confidentiality.    The Company considers the protection of its
confidential information and proprietary materials to be very important.  
Therefore, as a condition of your employment, you and the Company will become
parties to a Non-competition and Confidentiality Agreement.  Two copies of this
agreement are sent with this offer letter. Both copies must be signed and
returned to the Company prior to the first day of employment.

 

7.             Termination.   The following provisions shall apply in the event
that your employment with the Company is terminated.

 

(a)                                  In the event that your employment with the
Company is terminated by the Company for any reason other than for cause, (i)
you will receive 12 months salary continuation payments at your then annual base
salary for the 12 month period following the termination of your employment;
(ii) within the first year of your employment, you will receive one (1) year
vesting (25%) of your New Hire Grant; and (iii) you will have 12 months from the
date of termination to exercise your outstanding vested shares.

 

(b)                                 In the event of an Acquisition (as defined
below), any of the options in the New Hire Grant, which are not then vested or
exercisable, shall immediately become 100% vested and exercisable, subject to
your serving through the Transition Period if requested. In addition to the
above, in the event following an Acquisition (as defined below) your employment
with the Company is terminated by the Company for any reason other than for
cause, 100% of all unvested options in the New Hire Grant shall immediately
become vested and exercisable, subject to your serving through the Transition
Period if requested. After the closing of the Acquisition, if requested by the
Company’s Board or the Acquirer, you agree to remain employed by the Company or
the Acquirer for a six-month transition period “the Transition Period” provided
a senior executive position is offered to you on at least a transitional basis.

 

“Acquisition” means any (i) merger or consolidation which results in the voting
securities of the Company outstanding immediately prior thereto representing
immediately thereafter less than a majority of the combined, voting securities
of the Company or Acquirer outstanding immediately after such merger or
consolidation, (ii) sale of all or substantially all of the assets or operating
businesses of the Company or (iii) sale of outstanding shares of capital stock
of the Company, in a single transaction or series of related transactions,
representing at least 70% of the voting power of the voting securities of the
Company.

 

8.             General.

 

(a)                                  This letter will constitute our entire
agreement as to your employment by the Company and will supersede any prior
agreements or understandings, whether in writing or oral.

 

--------------------------------------------------------------------------------


 

(b)                                 This letter shall be governed by the law of
the Commonwealth of Massachusetts.

 

(c)                                  Sonus Networks is an equal opportunity
employer.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by December 27, 2004. Please send your
letter to the company, or via e-mail bnotini@sonusnet.com which execution will
evidence your agreement with the terms and conditions set forth herein and
therein.  We are enthusiastic about you joining us, and believe that our
technical and business goals will provide every opportunity for you to achieve
your personal and professional objectives.

 

Ellen, on a more personal note, Hassan and I are looking forward to your joining
the team to help us take Sonus to the next level.

 

 

Very truly yours,

 

 

/s/ Bert Notini

 

Bert Notini

President and COO

 

 

Accepted by:

 

 

/s/ Ellen B. Richstone

 

12/24/04

 

Ellen Richstone

Date

 

 

--------------------------------------------------------------------------------